 214DECISIONSOF NATIONALLABOR RELATIONS BOARDnonstriking employees of the Association and those who fail or refuse to participatein picketing or other forms of concerted activity.Affirmatively I shall recommendthat appropriate notices be posted by Respondent at its place of business.1 shallnot, however,require that such notices be furnished the member restaurants of theGreater Peoria Restaurant Association for posting by them if they so choose.Therecord in the instant case indicates that the membership of this Association is sofluid as to cast doubt on who should be furnished notices for posting; furthermore,the administrative details, including preparation and distribution of notices andverification of compliance,should not,inmy judgment,be used in remedying mat-ters of such slight significance in the effectuation of the Act 39CONCLUSIONS OF LAW1.Cooks,Waiters and WaitressesUnion, Local 327,and PeoriaLocal JointExecutive Board,Hoteland RestaurantEmployeesInternational Union,are labororganizations within the meaningof Section 2(5) of the Act.2.GreaterPeoria Restaurant Associationisan employer within themeaning ofSection2(2) of the Act,and is engaged in commercewithin themeaning of Section2(6) and (7) of the Act.3.By makingthreats of reprisalagainst nonstriking employeesand those whofailed orrefused to participatein picketing or otherconcerted activity or who soughttowithdrawfrom suchactivity during the course of a strikeitwas conductingagainstGreater PeoriaRestaurantAssociation, the Respondentrestrained andcoercedemployees in the exerciseof their rightsguaranteedby Section 7 of the Actand it therebyviolated Section8 (b)(1) (A) of the Act.4.The aforesaidpractices are unfairlabor practicesaffecting commerce withinthe meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]80CfN L R B. v.Crompton-Highland Mills, Inc,337 U S. 217,226, rehearing uponCourt's refusal to require posting of notice denied 337 U S 950.Mister Softee of Michigan,Inc.andCharlesNeal.Case No.7-CA-2840(2).April 24, 1961DECISION AND ORDEROn January 26, 1961, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Respondent and the General Counsel filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the parties' exceptions, and the entire record, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications:1.We agree with the Trial Examiner's finding that Respondent dis-charged Charles Neal on June 27, 1960, in violation of Section8 (a) (3)131 NLRB No. 35. MISTER SOFTEE OF MICHIGAN, INC.215and (1) of the Act.' In this connection, it is clear from the record,though not fully documented in the Intermediate Report, that the Re-spondent believed Neal was an active union adherent? For example,on one occasion early in June 1960, Respondent's general manager, SolMoretsky, came over to Neal's truck and told him he did not want Neal"scouting" for the Union and signing up members. Neal denied thathe had "scouted," but admitted that he had talked to the Union aboutjoining. - Neal told Moretsky he would not quit, but that Respondentcould fire him if his work was not satisfactory.3Moretsky replied,"Well, I'm not going to fire you, but I'm going to ride your back until Ifind something to fire you for."On June 11, 1960, when Neal had occasion to complain to Respond-ent's president, Nick Annis, about discipline that he considered unjust,Annis asked Neal whether he thought the discipline was "because ofthe Union."Neal replied, in effect, that such a connection appearedpossible, whereupon Annis stated that he did not care whether theemployees had a union or not, because if they did, he would merely re-turn the trucks to the owners.4Annis pointed out that the driverswould be the only ones hurt, because they would lose their jobs.Shortly thereafter, during the same conversation, Annis asked Neal,"Well, if you don't like the company's policy, why don't you quit?"On June 17, 1960, Moretsky reproached Neal for having left histruck, purportedly to get change from a taxicab driver.Moretskywanted to know whether there was a union man in the taxicab, andrepeated his earlier statement that the best thing for Neal to do wasquit.Moretsky added that if Neal did not quit, he would "ride hisback" until he did.In view of the above, and the other evidence contained in theIntermediate Report, we adopt the Trial Examiner's finding thatRespondent's discharge of Neal on June 27, 1960, was for reasonsrelating to his union activity, and therefore violated Section 8(a) (3)and (1) of the Act.1The Trial Examiner credits Neal's testimony with respect to his June 27 discharge.However, he quotes Neal as having testified that Moretsky,Respondent's general manager,told him "he(Neal)had not reported to work the day before and had therefore beenregarded as a quit " Neal actually testified that Moretsky said, "I didn't receive anymessage, and as far as I'm concerned you're fired."This corrected version further sup-ports our finding, and that of the Trial Examiner,that Neal was discharged and did notquit on this occasion.Respondent in its exceptions correctly notes that,according to the record,ManagersGoudreau and Moretsky switched locations approximately every month,and not every3 or 4 months, as stated in the Intermediate Report.However,this and several otherminor factual errors which we have found in the Intermediate Report have no bearing onthe unfair labor practice findings made herein.2 "Union"is used herein to refer to International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind.,which had just begun an organizationaldrive among Respondent's driver-salesmen3 Respondent concedes that Neal was one of its top driver-salesmen,and had receivedtwo awards for his efforts.A It appears that the trucks driven by Neal and Respondent's other driver-salesmen wereowned by individual investors. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner found, and we agree, that Respondent com-mitted an independent violation of Section 8(a) (1) by directly threat-ening employees with discharge if they joined or supported theUnion.The Trial Examiner did not, however, find certain other in-dependent violations of Section 8 (a) (1) alleged in the complaint, andto this the General Counsel excepts.We find merit in the GeneralCounsel's exception.As indicated above, on June 11, 1960, Annis, Respondent's presi-dent, told Neal that if the Union came in the trucks would revert tothe owners.Such a move, he said, would result in loss of employ-ment to the drivers.A similar remark was made by Goudreau,another of Respondent's officers, in the course of a conversation withseveral of the drivers. In our view, these remarks constituted threatsof economic reprisal if the employees should bring in the Union, andas such independently violated Section 8 (a) (1).5On several occasions in June 1960, Respondent's generalmanager,Moretsky, told Neal he would "ride his back" until he quit, or untilRespondent would have occasion to fire him. Both these statementswere made during conversations relating to Neal's union activities.Under the circumstances, we believe that Moretsky's remarks consti-tuted thinly veiled threats to make Neal's working conditions moreonerous because of his suspected union activities.We find that theseremarks by Respondent constituted additional violations of Section8(a) (1).'ORDER'Upon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Mister Softee ofMichigan, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in, and activities on behalf of, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., or any other labor organization of its em-ployees, by discriminatorily discharging any employee, or by other-6 SeeHugh Major, d/b/a Hugh Major TruckService,129 NLRB 322;Sunri8e Lumber &Trim Corp.,115 NLRB 866, 877, enfd 241 F. 2d 620 (CA 2), cert denied 355 U S 818." SeeEmpire Manufacturing Corporation,120 NLRB1300, 1317, enfd.260 F. 2d 528,529 (C A 4).7The GeneralCounsel excepts to the Trial Examiner's recommendation that Respondentbe requiredto post theremedial notice for only 30 dayswe find meritin this exception,and shallprovide for the usual 60-day postingperiod.However, asRespondent's businessis seasonal,we shall orderthat the 60-day postingperiod begin when Respondent's busi-ness is in full operation.SeeCharbonneau Packing Corporation,95NLRB 1166;Southern Fruit Di8tributor8,Inc.,81NLRB 259, 260.Because the characterand scope of the unfair labor practicesfound to havebeen en-gaged in by the Respondentgo to the very heart of the Act, we shallorder the Respondentto cease and desist from in any manner interfering with, restraining,and coercing theemployees in their rights guaranteed by Section7 of the Act.N L.R B. v. EntwistleMfg Co.,120 F. 2d532 (C.A. 4). MISTER SOFTEE OF MICHIGAN, INC.217wise discriminating against employees, in regard to hire, tenure, orother terms or conditions of employment, except as authorized bySection 8 (a) (3) of the Act, as amended.(b)Threatening employees with discharge or loss of employmentin the event the aforementioned Union should become the bargainingrepresentative, or threatening employees with more difficult workingconditions, or other economic reprisals, because of their union activi-ties or affiliations.(c) In any other manner interfering with, restraining, or coercingemployees in the right to self-organization, to form labor organiza-tions, to join or assist International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind., or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of mutual aid or protection as guaranteed in Section7 of the Act, or to refrain from any or all such activities, except asauthorized in Section 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Charles Neal immediate and full reinstatement to hisformer job as a driver-salesman,' without prejudice to his seniorityor other previous rights and privileges, and make him whole in ac-cordance with the Board's remedial policies(The Chase NationalBank of the City of New York, San Juan, Puerto Rico, Branch,65NLRB 827;Crossett Lumber Company, 8NLRB 440; F. W.Wool-worth Company,90 NLRB 289) for any loss of pay he may have suf-fered by reason of the discrimination against him.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due.(c)Post at its headquarters, as well as at all depots or garages fromwhich the driver-salesmen normally depart and return with theirtrucks, copies of the notice attached hereto marked "Appendix." ICopies of said notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being signed by Respondent's author-ized representative, be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it until said notice shall havebeen posted for 60 consecutive days while Respondent's business isin full operation.Said notices shall be posted in conspicuous places,8Such offer of employment shall be made at the start of the next seasonal operationfollowing issuance of this Decision and Order, or, if operations have already commencedfor the present season,shall be made immediately.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD'including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.CHAIRMAN MCCIILLOCH and MEMBER BROWNtook no part in the.consideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in, and activities on be-half of, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., or any other labororganization of our employees, by discriminatorily dischargingany employee, or by otherwise discriminating against employeesin regard to hire, tenure, or other terms or conditions of employ-ment, except as authorized by Section 8 (a) (3), of the Act, asamended.WE WILL NOT threaten employees with discharge or loss of em-ployment in the event the Union should become the bargainingrepresentative, or threaten employees with harassment or eco-nomic reprisals because of their union activities or affiliations.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the right to self-organization, to form labororganizations, to join or assist International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Ind., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of mutual aid or pro-tection as guaranteed in Section 7 of the Act, or to refrain fromany and all such activities, except as authorized in Section8(a) (3) of the Act, as amended.WE WILL offer to Charles Neal immediate and full reinstate-ment to his former job as driver-salesman,without prejudice tohis seniority or other previous rights and privileges.WE WILL make Charles Neal whole for any loss of pay he mayhave suffered by reason of the discrimination against him. MISTER SOFTEE OF MICHIGAN, INC.219'All our employees are free to become or to remain members of theabove-namedUnionor any other labor organization.MISTERSOFTEE OF MICHIGAN, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days during the height of theseason, and must not be altered,defaced,or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding 1 with all parties represented was heard before the duly designatedTrial Examiner in Detroit, Michigan, on November 14, 1960, on the complaint of theGeneral Counsel and answer of Mister Softee of Michigan, Inc., herein called theRespondent.The issues litigated involve the alleged violation of Section 8(a)(3) and(1) of the National Labor Relations Act, as amended, herein referred to as the Act.Upon consideration of the entire record, the oral argument, the briefs filed, and myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent is a corporation maintaining its principal office and place of busi-ness at 11534 Dexter Avenue, in the city of Detroit, Michigan.At all material timeshereto the Respondent has engaged in the manufacture, sale, both retail and whole-sale, and distribution of dairy and related products such as ice cream mix, topping,containers, and other goods and materials valued in excess of $50,000 which goodsand materials were transported to Respondent's Detroit location directly from Statesof the United States other than the State of Michigan.Upon these admitted facts Ifind the Respondent to be an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Ind., herein called the Union, is and has been at all times material hereina labor organization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe Charging Party, Charles Neal, last worked for the Respondent on June 25,1960 2The General Counsel alleges that on or about June 27, the Respondent dis-charged and has failed to reemploy Charles Neal because of his union activities.TheGeneral Counsel also alleges other independent acts by the Respondent's supervisorsalleged to be violative of 8(a)(1) of the Act. The Respondent denies the dischargeof Charles Neal and contends that he quit.3The issue is factual and can only bedetermined by resolving credibility of the various witnesses.'At the hearing Melvin Crane failed to appear and counsel for the General Counselmoved to have Case No. 7-CA-2840(1) and all allegations In the complaint exclusivelyrelating to Melvin Crane withdrawn from the instant case.The General Counsel alsomoved to delete or strike paragraph 8-c of the complaint in the absence of proof. TheRespondent's counsel voiced no objections to the General Counsel's request and the motionswere grantedThe caption of the case has been corrected to reflect the effect of themotions granted.a All dates hereinafter are 1960 unless otherwise indicated.sThe Respondent's answer (General Counsel's Exhibit No 1 i) and the evidence pre-sentedat the hearing are not consistent on this point.The answer (paragraph num-bered 9)admits the dischargeof Nealon June27, but says thatItwas for just and suffi- 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. BackgroundNeal was employed by the Respondent as a driver-salesman of a neighborhood icecream dispensing truck.Each morning the driver-salesmen report to the depot orgarage where the trucks are kept overnight and there they clean,sanitize,and stocktheir truck for the respective days' sales and depart to a designated area in the city.At the designated area the driver-salesmen follow a prescribed route making sales ofice cream,sundaes, malted milk, etc., to the children and other customers in thedesignated neighborhood.The driver-salesmen are paid a prescribed percentage oftheir gross sales.The Respondent exercises substantial control over the activities ofthe Charging Party and other driver-salesmen in a similar capacity and there is noissue involved herein as to these"employees"being independent contractorsC. Company knowledgeKnowledge on the part of responsible Respondent's supervisors of the activity andinterest of the Union in organizing the employees appears in the record undenied.Forexample, witnesses Neal, Allen, Caruso, and Reach each testified that RichardGoudreau made a derogatory comment about the Union and said "if anybody joinedwith the union they would be fired." This occurred shortly after the first organizingeffort by the Union.While Goudreau denies the particular comment he admittedhaving made a remark to the employees concerning their interest in the Union andalso expressed the opinion that Respondent had benefits that exceeded those of someorganized companies.Furthermore,Elmer Kragh,the union business agent, testifiedthat he had several discussions with Sol Moretsky, an officer of Respondent, concern-ing the Union representing the employees.This was not denied. From these undis-puted and undenied facts, I find that Respondent had knowledge on or about June 1that the Union was interested in representing Respondent's employees and the em-ployees were interested in the Union.D. Events prior to dischargeThe employees reported to the garage or depot at varying times, apparently depend-ing to a large degree on the distance to be traveled from the garage to the designatedarea to which the driver-salesmen might be assigned,but there was agreement betweenthe parties that 10:30 a.m. was about the latest that a driver could report for workwithout receiving some chastisement from the Respondent.According to Neal, hereported for work on June 11 at 10:45 a.m. On this occasion he was unable to locatehis truck and when he told Richard Goudreau, the general manager of the garage,Goudreau told him that his truck had been turned over to someone else because ofNeal's tardiness and that Neal was to take 3 days off.Neal objected to the 3 days'layoff because June 11 was on a Saturday and the weekend was of course the mostlucrative period of time in which to work. Because of this he complained to NickAnnis, president of Respondent,who interceded for Neal to some extent,but beforethe matter was entirely straightened out the 3 days had passed and Neal"apologized"to Goudreau and returned to work.4Goudreau's testimony surrounding the June 11 incident is not substantially differentfrom that of Neal, except that he indicates that Neal was late on June 8 and received awarning and further that instead of reporting for work on June 11 at approximately10.45, Neal came to work about 11 or 11:15 a.m.Sol Moretsky, vice president and route manager, was in charge of the garage out ofwhich Neal worked on June 17. (The Respondent has two garages or locations withinthe city of Detroit and apparently Moretsky was in charge of one location andGoudreau was in charge of the other, but they made it a practice to switch every 3or 4 months.) Sometime during the afternoon on this date, Moretsky, while outchecking on the trucks, saw Neal away from his truck and an argument ensued.According to Neal's testimony, he had stepped away from his truck in an effort toobtain some needed change from a taxicab driver. In the course of obtaining thechange, the taxicab driver had inquired concerning the location of a particular streetdent cause, unrelated to union activity.At the hearing Neal's supervisor testified thathe did not discharge Neal,but merely asked him to bring a doctor's certificate verifyinghis absence due to illness before returning to work and that Neal had never returnedto work'Neal testified that he apologized to Goudreau because he was asked to do so by Aunts,the presidentGoudreau testified that on the occasion of the June 11 incident, Nealswore at him and that Neal had apologized because of the language directed towardGoudreauIn view of Respondent's defense,i.e , that Neal quit and was not discharged,the matter is irrelevant and immaterial to a determination of the basic issue MISTER SOFrEE OF MICHIGAN,INC.221and Neal had given him directions.As Neal returned to the truck Moretsky ap-proached him andcomplained becausethe truck was dirty and Neal had left thetruck unattended.Moretsky accused Neal of having talked to the taxi driver becausehe was a union friend and asked Neal why he did not quit. Furthermore, Moretskytold Neal that he was going to ride his back until he quit.Moretsky of course deniesthe union conversation but does admit having chastised Neal severely for being awayfrom his truck and stated that it was against company policy to be away from thetruck exceptin anextreme emergency.5The June 17 incident ended without defini-tive actionby theRespondent.E. The dischargeNeal apparently continued to work until June 25.On Sunday, June 26, Neal didno report to work because of a bad cold.He testified that he called the office toreport his illness and in the absence of the manager, Moretsky, he spoke to the manwho takes care of the supplies and asked that he advise Moretsky of his illness.OnJune 27, he was still ill and called to report his illness and talked to Moretsky.Onthis occasion according to Neal, Moretsky told him that he (Neal) had not reportedto work the day before and had therefore been regarded as a quit.Neal tried toreach Annis that same day but was unable to do so. On the following day, June 28,he talked to Annis seeking to have the matter straightened out.Annis advised Nealthat Moretsky was in charge of the east side personnel and that he was not going tointerfere with Moretsky's decision.Moretsky testified that Neal had been absent on April 25 and 26 and May 2, 3, 9,and 10.Thus when Neal failed to report to work on Sunday, June 26, Monday,the 27th, and Tuesday, the 28th, he became somewhat disturbed.According toMoretsky, Neal called in on June 29, which was the first report that he had receivedof Neal's illness, and at that time Moretsky requested that Neal obtain a doctor'scertificate verifying his illness before returning to work.Respondent's witnesses were in agreement with the position taken by the GeneralCounsel concerning the skill and ability of Neal.Neal was among the top pro-ducers and had received two salesman's awards for his productive efforts.F.ConclusionsThe record clearly establishes that Respondent's supervisors had knowledge of theUnion's efforts to organize the employees.Elmer Kragh, business agent of theUnion, testified that he had had several conversations with Sol Moretsky concerninga'contract for the employees.According to Neal, about June 3 or 4, some 3 or 4days after the Union first began distributing application cards and seeking to or-ganize the employees, he heard Goudreau say that the Union was not any good andanyone that joined it would be fired.This testimony is corroborated by CliffordAllen who testified that he heard Goudreau state that he "didn't think anybody thatjoined the Union would have their jobs."Allen was a driver-salesman who wasfirst employed by the Respondent about May 1, 1960.Caruso, who first started to work for the Respondent as a driver-salesman onMay 9, 1960, testified that about 3 or 4 days after the Union began to organize theemployees that he heard Goudreau say "we have no use for union organizers andwe can do without the Union." James Reach, another driver-salesman,testifiedthat he heard Goudreau talking about the Union within a week of the Union's initialcampaign on June 1, at which time Goudreausaid:"If the Union came in, thetrucks would revert back to the owners."Goudreau denied having made these state-ments but did state that one night in the garage he had told some of the employeesthat he "didn't know why anyone would join the Union. The Company has betterbenefits than the organized companies."Based on the testimony of Neal, Allen,Caruso, and Reach, whom I credit, I find that the Respondent did, through remarksmade by supervisors, Richard Goudreau and Sol Moretsky, threaten employees withdischarge if they joined or supported the Union.However, I find that the proof is wantingto sustainthe General Counsel's alle-gation that Respondent threatened employees with paycuts and alteration of otherconditions of employment if they joined or supported the Union and the allegationthatRespondent granted pay increases (or promised pay increases) to its em-ployees for the purpose of dissuading employees from engagingin unionactivities.The only evidence tending to support the latter twoallegationscame from witness5 According to Moretsky, the strict policy of not leaving the truck had become im-portant to the Respondent following an accident in which certain liabilities attached tothe Respondent because its driver was thought to have been assisting in the directing oftrafc.The rule of staying inside the truck was made at the insistence of the insurancecarrier. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaruso who testified that at a general meeting of the driver-salesmen on August 1,Moretsky had talked to the group and stated that he had no use for the Union andthat in the course of the talk he had indicated to the employees that drivers whostayed an additional year with the Company would receive an additional 1-percentincrease in pay.He also testified that in September at a general meeting the em-ployees were told that all those employees who produced in excess of a specifieddollar amount of gross sales would receive an additional 1-percent increase.General Counsel's witness, James Reach, who also testified concerning the Au-gust 1 meeting of the driver-salesmen, had no recollection of Moretsky havingtalked at the meeting.Annis, the Respondent's president, testified that the bonus system of 1 percentadditional for each year the employees worked for the Company had been inaugu-rated in 1959 and was not new. I credit this testimony.There is no proof in therecord that the promised increase in percentage payments announced at the meetingin September 1960 was in any way related to union activity.To the contrary, be-cause of the season of the year and the obvious slackening of such a seasonal busi-ness, such an announcement would have been consistent with Annis' announcedprogram of periodic contests in an effort to stimulatesales.I find, therefore, thatthe General Counsel has failed to sustain his allegation that the Respondent violatedSection 8(a)(1) of the Act by threatening employees with paycuts and alterationof employment conditions or granting or promising employees increases for thepurpose of dissuading the employees from engaging in union activities. (Para-graphs numbered 8b and d of the complaint.)We turn now to a consideration of the severance of Neal from the Respondent'spayroll.Although there is little in the record to indicate that Neal was in fact anactive, ardent union adherent, there is testimony indicating that the Respondent'ssupervisors were apparently of the opinion that Neal was a leader in the Union.6Based on my observations of Neal and his general demeanor, I credit his testimonyconcerning the events of his discharge and reject the testimony of Moretsky.7 Inview of Neal's fine record as a salesman, and accepting Neal's version of Moretsky'sconversation with him when Neal called in to report illness, it would seem to be areasonable inference that Moretsky sought to remove Neal from the payroll becausehe believed him to be an active adherent and leader in the Union's efforts to organizethe driver-salesmen.8I therefore find that Neal was discharged by the Respondenton or about June 27, 1960, because of the belief by Respondent that Neal wasactively engaged in promoting the Union and in so doing the Respondent violatedSection 8(a)(3) and (1) of the Act as alleged by the General Counsel.IV.THE,EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate,and substantial relation to trade,traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases which I find necessary toremedy and remove the effect of the unfair labor practices and to effectuate thepolicies of the Act.Because Respondent's business is a seasonalbusiness, the posting forthwith of theusual notice recommended in this type of case would fail to reach Respondent'semployees who may have been or who might become affected by Respondent's mis-conduct.Therefore, I shall recommend that the notice to all employees be postedduring a period of the year that will be most effective -in achieving the purpose ofsuch a notice. I shall also recommend that the notice remain posted for only 30days because, under the circumstances of this case, it is believed that such a periodis adequate to remove the effects of Respondent's misconduct.OAccording to Neal's testimony which I credit, Annis mentioned the Union to Neal asa possible reason for his June 11 layoff ; Moretsky mentioned the Union and told Nealthat he should stop scouting for the Union and asked why he did not quit ; and of courseas indicated heretofore Goudreau had expressed himself in oppositionto the Union in thepresenceof Neal.7 Bryan Brothers Packing Company,129 NLRB 285,footnote 1.8 CfB V.D. Company,Inc.,110 NLRB 1412 EDITORIAL"EL IMPARCIAL",INC.223Itwill be recommended that the Respondent,upon request,make available tothe Board and its agents all payroll and other records pertinent to the analysis ofthe amountsof backpaydue the discriminatively discharged employee,namely,Charles Neal.Uponthe basisof theforegoing findings of fact,and upon the entire record inthese proceedings,Imake the following:CONCLUSIONS OF LAW1.The Respondent is and has been at all times material to this proceeding anemployer within the meaning of Section 2(2) and is and has been engaging in com-merce within the meaning of Section 2(6) and(7) of the Act.2.By discriminatorily discharging employee Charles Neal on or about June 27,1960,as found above,the Respondent has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8 (a) (3) and(1) of the Act.3.By interfering with,threatening,restraining,and coercing employees in theexercise of rights guaranteed them by Section 7 of the Act, as found above, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]Editorial"El Impartial",Inc.andTeamsters,Chauffeurs, Ware-housemen and Helpers,Local 901, IBTCW&H of America.Case No. 14-CA-1293.April 04, 1961DECISION AND ORDEROn October 12, 1960, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the,General Counsel filed exceptions to theIntermediate Report and a brief in support thereof.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in the case, andhereby adopts the Trial Examiner's findings, conclusions, andrecommendations.'[Tho Board dismissed the complaint.]CHAIRMAN MCCULLOCH and MEMBER BROWNtook no part in theconsideration of the above Decision and Order.iThe General Counsel's exceptions were limited to the Trial Examiner's failure to findthat a speech made by the Respondent's owner to a gathering of employees was violativeof Section 8(a) (1) of the Act. The Trial Examiner's Intermediate Report states thatthe General Counsel's and Respondent'switnesses gave conflicting testimony regardingthe content of the speech,and that the witnesses for each of the parties failed to impresshim that they were telling the whole truth. The Trial Examiner failed to credit any ofthe witnesses,and consequently found that the General Counsel had not proved the allega-tion by a preponderance of the testimony and recommended its dismissal.In these cir-cumstances we affirm the dismissal of the allegation.BlueFla8hExpress, Inc.,109 NLRB591, 592, 601-602; andCasa Grande Cotton OilMill, 110 NLRB 1834, 1852.131 NLRB No. 38.